                                                                                           FILED
                                                                                  2019 Oct-25 PM 01:34
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

ARDRAGUST D. TORRANCE,                      )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )   Case No.: 7:19-cv-0379-MHH-SGC
                                            )
DEBRA TONEY, et al.,                        )
                                            )
       Defendants.                          )
                          MEMORANDUM OPINION

      The magistrate judge filed a report on October 1, 2019, recommending this

action be dismissed without prejudice for lack of prosecution. (Doc. 13). The

magistrate judge advised Mr. Torrance of his right to file specific written objections

within 14 days; to date, the Court has not received objections. Additionally, the

report and recommendation has been returned as undeliverable. (Doc. 14).

      Having reviewed the record, the Court adopts the magistrate judge’s report

and accepts her recommendation. The Court will dismiss this action without

prejudice for lack of prosecution.

      The Court will enter a final order.

      DONE this 25th day of October, 2019.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE
2
